DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 57-79 are rejected herein.

Claim Objection
The claims are also objected to for failing to use proper formatting. MPEP 608.01(i) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. Also see 706.01 Contrasted With Objections [R-11.2013], for grounds for objection. In this case the claim lists many ingredients which all should be individually indented as they are all distinct limitations. ).  
Please place an indent after the transitional phrase which follows the claim preamble. For example: 
A method…, the method, comprising:
administering…
Correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims dependent on it are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites: “A method for simultaneously increasing high density lipoprotein cholesterol (HDL) particles and decreasing low density lipoprotein cholesterol (LDL) particles in a patient, the method comprising orally administering to the patient an amount of a nutritional composition effective to simultaneously increase HDL and decrease LDL, where the nutritional composition in each daily dose is between 30 and 500 grams”, however no support can be found the for “nutritional composition in each daily dose is between 30 and 500 grams”. 

The pending specification is clear that: a daily dose is about 50 mg (0047).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 79 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 79, dependent on claim 57, requires: 
a viscous soluble fiber component and a nutritional component
wherein the viscous soluble fiber component is a combination of beta-glucan and hydroxylpropyl methylcellulose in a ratio of 1:1, 
a fruit component comprising a polyphenol, and 
a micronutrient component, comprising: a vitamin component, a mineral component, docosahexanoic acid (DHA), and 
wherein the low calorie nutritional composition delivers between 2 to 5 kcalories per gram of the composition.

All of these limitations were already presented in the base claim, therefore these recitations fail to further limit claim 57.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
With regard to the prior art, claim 57 encompasses:
A method of increasing high density lipoprotein (HDL) particles and decreasing low density lipoprotein (LDL) particles in a subject, the method comprising:
administering to the subject a low calorie nutritional composition, comprising:
between 2 to 5 kcalories per gram of the composition:  
beta-glucan; and 
hydroxypropyl methylcellulose;
a fruit component, comprising a polyphenol; and 
a vitamin component, 
a mineral component, and 
docosahexaenoic acid (DHA); and 
wherein the 5-glucan and hydroxypropyl methylcellulose is in a ratio of 1:1; 
wherein the low calorie nutritional composition is in an amount sufficient to increase HLD particles and decrease LDL particles in the subject.


The claim is toward a method of using a composition, wherein multiple ingredients of the composition are recited as being part of two generic components, however, the patentability of a composition is based on the composition as a whole, the ingredients therein and any chemical or physical structure they impart to the composition, not the sources of the ingredients.  Therefore the interpretation above reflects the composition based on its pending patentable distinction.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 57-71 and 74-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prosise (2002/0012722) in view of MM, BS and Manning (2006/0083824).
MM: Mengual-Moreno:Oat derived-glucan significantly improves HDLc and diminishes LDLc and Non-HDL cholesterol in overweigh individuals with mild hypercholesterolemia; Revista Latinoamericana de Hipertensión 2006, 1(3).
BS: Bermudez-Soto: Evaluation of commercial red fruit juice concentrates as ingredients for antioxidant functional juices; Published: 18 May 2004; European Food Research and Technology volume 219, pages133–141 (2004).




Independent claim 57
Administering a nutritional composition
Prosise teaches methods of administering (0277) nutritional composition (ti.) comprising a mixture of dietary fibers, including: beta-glucan (0100).
Although it was not written down, beta-glucan is known for lowering LDL and increasing HLD to LDL in the subject it is administered to.
MM also teaches about methods of administering beta-glucan (see the Objective) and further provides that beta-glucan provides the benefit of significantly increases HDL while decreasing LDL in the subject it is administered to (ti. and Results).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering nutritional composition comprising beta-glucan, as Prosise, to include methods of administering beta-glucan (see the Objective) and further provides that beta-glucan beneficially increases HDL while decreasing LDL in the subject it is administered to, as claimed, because MM teaches that the administration of beta-glucan in nutritional compositions beneficially increases HDL while decreasing LDL in the subject it is administered to.

Beta-glucan;
Prosise teaches the mixture of dietary fibers, include: beta-glucan (0100), as discussed above.

Hydroxypropyl methylcellulose

Prosise teaches the mixture of dietary fibers, include: hydroxypropyl methylcellulose (0100), as claimed.

Ratio of 5-glucan and hydroxypropyl methylcellulose
Prosise teaches the amount of the dietary fiber recommended for consumption, includes: at least 2.5 g/serving (0104). 
The teaching provides a mixture of beta-glucan and hydroxypropyl methylcellulose, with no limits to the amounts of the individual types, which provides the scope of from above zero to below 100 % of each amount used, which encompasses the use of equal amounts of both (1:1 ratio), as claimed.  

Functionality of the 5-glucan and hydroxypropyl methylcellulose
Prosise teaches that the beta-glucan and hydroxypropyl methylcellulose are soluble fibers (0100).
As for the soluble fibers also being viscous, it would be reasonable to expect that similar ingredients function similarly, including that the mixture of beta-glucan and hydroxypropyl methylcellulose are a viscous soluble fibers, as claimed.

Fruit 
Prosise teaches the nutritional composition comprises a fruit component (0119), as claimed.
Prosise teaches the fruit component, includes berry flavors, concentrates (0119).

Since the teaching includes the specifically claimed concentrate of at least one berry fruit, as in claim 58, it would be reasonable to expect it comprises a polyphenol, as claimed.
Prosise does not discuss polyphenols, as claimed.
BS also teaches about the use of red fruit concentrates and further provides that they have the highest amounts of polyphenols (see the Introduction).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using red berry concentrates, as Prosise, to include that they comprise polyphenols, as claimed, because BS teaches that these types of fruit concentrates inherently comprise polyphenols.

Vitamin/minerals
Prosise teaches the nutritional composition comprises vitamins and minerals (0128), as claimed.

DHA
Prosise teaches the nutritional composition comprises: nuts (0123), soy (0068, 0085), and flax (0085 ), which are a few ingredients known to comprise docosahexaenoic acid (DHA).
Prosise does not discuss DHA.



Manning also teaches methods of administering nutritional compositions (0013) comprising: dietary fiber (0095),  fruit flavorings (0095), and vitamins and minerals (ref. clm. 14) and fats (0016), including the use of omega-3 fatty acids, specifically DHA (docosahexaenoic acid) (0016), because it is one of the most preferred types of fats (0016).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering nutritional compositions, as the modified teaching above, to include the use of DHA (docosahexaenoic acid), as claimed, because Manning teaches that it is of the most preferred types of fats used.

Function of the fruit component, vitamin component, mineral component, and docosahexaenoic acid (DHA)
It would be reasonable to expect that similar ingredients have similar functions,  including that the fruit component, vitamin component, mineral component, and 
docosahexaenoic acid (DHA); are nutritional, as claimed.
Further the teaching provides these ingredients make up a nutritional composition, therefore thy are a nutritional component, as claimed.






Kcal
Prosise provides the nutritional composition comprises 100 calories (0031) wherein the in composition is in a serving size of 30 or 40 grams (0130, 0318, 0481, Ex. 1-8), which provides about 2.5 to 3.3 calories per gram, which encompasses the claim of between 2 to 5 kcalories per gram.  

Intended use of the nutritional composition
It would be reasonable to expect that similar compositions having similar ingredients and calorie contents have similar intended uses, including that the nutritional composition discussed above, is for a low calorie composition, as claimed.
Further, the modified teaching above, provides that the nutritional composition has an encompassing calorie content, therefore it is a low calorie composition, as claimed.

Dependent claims
As for claim 58, Prosise teaches the fruit component comprises a concentrate of at least one berry fruit (0119).  

As for claim 59, Prosise teaches the use of at least one berry fruit, including: raspberries, cranberries, and the like, including combinations thereof (0119).  



As for claim 60, Prosise does not limit the amount of additional ingredients, including the fruit component (0119, ref. clm. 1), discussed above, therefore is open to an amount of above zero and below 100 %, which encompasses the claim of about 20% to 40% (w/w) of the composition.

As for claim 61, Prosise does not limit the amount of soluble dietary fiber (0100, ref. clm.1), teaching from zero to 100 wt% (0107), which encompasses the claim wherein the soluble fiber component comprises about 6% to 8% (w/w) of the composition.  
Prosise further provides examples or 2.5 to 5 grams of fiber per serving (0106), for any serving size (0032), including: 100 calories (0031); 30 gram serving (0130, Ex. 1-8); or 40 grams servings (0318, 0481).  Such a teaching provides for the amount of fiber to be: about 8 to 16 wt%, when the serving size is 30 grams; and about 6 to 12 wt%, when the serving size is 40 grams; which also provides for about 6% to 8% of soluble fiber, as claimed.

As for claim 62, Prosise teaches the beta-glucan and hydroxypropyl methylcellulose are in a mixture with water insoluble fibers (0100), as claimed.  





As for claim 63, Prosise teaches the water insoluble fiber is from non-limiting sources, including brans (0100), which encompasses the use of those from: rice, wheat and oats. Prosise further shows examples of the use of insoluble wheat (Ex. 1-7 and 10-13) 

As for claim 64, Prosise does not limit the amount of insoluble dietary fiber (0100, ref. clm.1), teaching from zero to 100 wt% and  zero to 50 wt% (0107), which encompasses the claim wherein the soluble fiber component comprises about 5.0% to 50% (w/w) of the composition.  

As for claims 65-66, Prosise teaches the vitamins, include: beta-carotene (0130), vitamin B6 (0128), vitamin B12 (0128), vitamin C (0128), vitamin D (0128), vitamin E (0129), vitamin K (0128), and folate (0128).  

As for claims 67-68, Prosise teaches the minerals, include: calcium, magnesium, potassium, zinc, iron, selenium, chromium, manganese, copper, and combinations thereof (0131).  

As for claims 69-70, Prosise teaches the composition further comprises protein, including: whey (0073).  



As for claim 71, the modified teaching, in Manning, provides that it is desirable to use whey (0012) in amounts of from 5 to 50 wt% (0060), which encompasses the claim of the nutritional composition further comprising about 1% to 10% (w/w) whey protein.

As for claim 74, Prosise teaches the vitamins further include: niacin, biotin, pantothenic acid, thiamin, riboflavin, and combinations thereof (0128).  

As for claim 75, Prosise teaches the minerals further include: iron, selenium, chromium, manganese, copper, and combinations thereof (0131).  

As for claim 76, Prosise teaches the composition further comprises chocolate (0049, 0016, 0119).  

As for claim 77, Prosise teaches the chocolate, includes: semi-sweet (0546, 0549), which is a form of dark chocolate.  

As for claim 78, Prosise teaches the composition is in the form of a single serving (0031), which means any quantity of food sold, marketed, described, advertised, or implied to be equivalent to a single serving size or unit (0032), including examples of any size (0032), a 30 gram serving (0130, Ex. 1-8) and a 40 gram serving (0318, 0481).  



As for the amount of daily amounts of the composition eaten, one in the art would understand that this depends on the amount of the composition eaten, and in this case, Prosise does not limit the total amount consumed in a day, which encompasses a daily dose of the composition comprises between 30 and 500 grams of the composition.  
Further, the modified teaching, in Manning, provides examples of nutritional formulations having a 252 gram serving size (0095, 0096), which encompasses the claim of orally administering to a patient an amount of a nutritional composition, wherein the nutritional composition in each dose is between 30 and 500 grams.

Claim 60 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prosise (2002/0012722) in view of MM, BS and Manning (2006/0083824), as applied to claims 57-71 and 74-78 above, further in view of West (2006/0159788).
The modified teaching, in Manning, provides benefits to the use in fruit instead of sweetener, including minimizing (if not eliminating entirely) the risks of an increased lipid level response when foods using juice as a sweetener are consumed, and for decreased risk of cardiovascular disease--that is, be "heart-healthy" (0006).  
For specificity, West also teaches methods of making nutritional compositions comprising vitamins, minerals, fiber (0035), proteins (0036), and fruit juice (See the Formulations); and further provides that the juice is a concentrate form used in amounts from 0.1 to 80 wt% (see Formulation Fourteen), which encompasses the claim of about 20 to 40 wt% of the composition. 

It would have been obvious at the time of the invention to modify the method of making nutritional compositions comprising vitamins, minerals, proteins, and fruit juice, as Manning, to include a step wherein the juice components are in an amount of 20 to 40% (w/w), as claimed, because West illustrates that the art finds encompassing and overlapping ranges to be suitable for similar intended uses, including methods of making nutritional compositions comprising vitamins, minerals, proteins, and fruit juice; and Manning provides benefits to its use include minimizing (if not eliminating entirely) the risks of an increased lipid level response when foods using juice as a sweetener are consumed, especially for diabetes-related complications, including decreased risk of cardiovascular disease--that is, be "heart-healthy" (0006).  

Claims 72-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prosise (2002/0012722) in view of MM, BS and Manning (2006/0083824), as applied to claims 57-71 and 74-78 above, further in view of Hara (WO/1994/16688, published 1/18/1995).
As for claims 72-73, Prosise teaches the use of amino acids (0031), however, does not discuss the claimed species of amino acid, glutamine.
Hara also teaches methods of making nutritional compositions including: protein amino acids and vitamins, and further provides the use of glutamine, as in claim 72.
Hara teaches amounts of 0.001 to 30 wt% (see ref. clms. 1 and 2), which  encompasses the claimed amount of glutamine, 2 to 4 wt.%, as in claim 73.  


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions including: protein amino acids and vitamins, as the modified teaching of Manning, to include 2 to 4 wt% of glutamine, as claimed, because Hana illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional compositions including: protein amino acids and vitamins, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Claim 79 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prosise (2002/0012722) in view of MM, BS and Manning (2006/0083824), as applied to claims 57-71 and 74-78 above, further in view of SCF, WHFB6, WHFB12, WHFC, WHFD, WHFE, WHFK, WHFfolate, WHFpotassium.
SCF: European Food Safety Authority: Scientific Committee on Food: Scientific Panel on Dietetic Products, Nutrition and Allergies; Tolerable Upper Intake Levels of Vitamins and Minerals; published Feb. 2006.

WHFB6: Worlds Healthiest Foods: vitamin B6; published at least by 2/08/2010 at: https://web.archive.org/web/20100208232610/http://www.whfoods.com/genpage.php?tname=nutrient&dbid=108

WHFfolate: Worlds Healthiest Foods: Folate; published at least by 3/28/2010 at: https://web.archive.org/web/20100328123108/http://www.whfoods.com/genpage.php?tname=nutrient&dbid=63

WHFB12: Worlds Healthiest Foods: vitamin B12; published at least by 3/17/2010 at: https://web.archive.org/web/20100317133302/http://www.whfoods.com/genpage.php?tname=nutrient&dbid=107

WHFC: Worlds Healthiest Foods: Vitamin C; published at least by 9/22/2010 at: http://www.whfoods.com/genpage.php?tname=nutrient&dbid=109

WHFD: Worlds Healthiest Foods: Vitamin D; published at least by 2/11/2010 at: https://web.archive.org/web/20100211102926/http://www.whfoods.com/genpage.php?tname=nutrient&dbid=110





WHFE: Worlds Healthiest Foods: Vitamin E; published at least by 2/10/2010 at: https://web.archive.org/web/20100210180720/http://www.whfoods.com/genpage.php?tname=nutrient&dbid=111

WHFK: Worlds Healthiest Foods: Vitamin K; published at least by 2/08/2010 at: https://web.archive.org/web/20100208221858/http://www.whfoods.com/genpage.php?tname=nutrient&dbid=112


WHFpotassium: Worlds Healthiest Foods: potassium; published at least by 2/19/2010 at: https://web.archive.org/web/20100219211802/http://www.whfoods.com/genpage.php?tname=nutrient&dbid=90

As for claim 79, wherein the composition comprises 
As for the amount of the viscous soluble fiber component, please see the discussion towards claims 57 and 61, above.
As for the amount of the fruit component, please see the discussion toward claim 60, above.
As for the required vitamins, please see the discussion towards claims 65-66 and 74, above.
As for the required minerals, please see the discussion towards claims 67-68 and 75, above.
As for the composition comprising docosahexanoic acid (DHA), please see the discussion toward claim 57, above.
As for the kcal content of the composition, please see the discussion towards claim 57, above.





Amount of vitamins
Vitamin A (beta-carotine): SCF also teaches about vitamin supplementation, and further provides that there are health benefits from the use of up to 10 mg a day of beta-carotene (see top of pg. 24), which encompasses from 0.00025% to 0.0010% (w/w), as claimed.

Vitamin B6: WHFB6 also teaches amount vitamin supplementation, and further provides that the upper limit of vitamin B6 is 100 mg (see Toxicity Symptoms), which encompasses from 0.001% to 0.005% (w/w), as claimed.

Vitamin B9 (folate): WHFfolate also teaches amount vitamin supplementation, and further provides that the upper limit of folate is 1000 mcg (see Toxicity Symptoms), which encompasses from 0.0003% to 0.0015% (w/w), as claimed.

Vitamin B12: WHFB12 also teaches amount vitamin supplementation, and further provides that there is no upper limit for vitamin B12 (see Toxicity Symptoms), which encompasses from 0.0000015% to 0.000005% (w/w), as claimed.

Vitamin C: WHFC also teaches amount vitamin supplementation, and further provides that the upper limit of vitamin C is 2,000 mg (see Toxicity Symptoms), which encompasses from 0.35% to 4% (w/w), as claimed.


Vitamin D: WHFD also teaches amount vitamin supplementation, and further provides that the upper limit for vitamin D is 50 mg (see Toxicity Symptoms), which encompasses from 0.000008% to 0.000034% (w/w), as claimed.

Vitamin E: WHFE also teaches amount vitamin supplementation, and further provides that the upper limit of vitamin E is 1000 mg (see Toxicity Symptoms), which encompasses from 0.008% to 0.034% (w/w), as claimed.

Vitamin K: WHFK also teaches amount vitamin supplementation, and further provides that there is no upper limit for vitamin K (see Toxicity Symptoms), which encompasses from  0.00005% to 0.0004% (w/w) , as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of supplementing with beta-carotene (A), vitamin B6, folate (B9), vitamin B12, vitamin C, vitamin D, vitamin E and vitamin K, as the modified teaching above, to include the specifically claimed amounts thereof, because the combination of WHFC, WHFB6, WHFB12, WHFD, WHFE, WHFK, WHFfolate, and SCF illustrates that the art finds encompassing ranges to be suitable for similar intended uses, including methods of making supplementing with beta-carotene, vitamin B6, vitamin B12, vitamin C, vitamin D, vitamin E, vitamin K and folate; and further provides there are benefits in the consumption for these amounts, for each and every type of vitamin claimed. 


Further, some of the ranges for individual vitamins, discussed above, are taught to be in a range that has only an upper limit.  Such a range presents an amount that is up to that taught amount, which imparts a range of from above zero to the upper limit taught.

Amount of minerals
Calcium: Manning teaches the use of from about 5 to 50 wt.% protein (0060), including calcium caseinate (0059), in which one of skill in the art would have the common knowledge that this type of protein has from about 1.5 to 2.5 wt% of calcium, which encompasses the claimed range of calcium from 0.5% to 2.0% (w/w).

Magnesium: Manning teaches that magnesium is an antioxidant (0084) used in amounts of 0.01 to 3.0 wt% (0085), which encompasses the claim of magnesium from 0.2% to about 1% (w/w).

Zinc: Manning teaches that zinc is a trace mineral (0064), which means that it has an average concentration of less than 100 ppm or 0.01%, which encompasses the claim of zinc from 0.004% to 0.015% (w/w).





Potassium: Prosise does not discuss wt% of potassium.
WHFpotassium also teaches amount mineral supplementation, and further provides that there is no upper limit for potassium (see Toxicity Symptoms), which encompasses potassium from 0.2% to about 1% (w/w), as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of supplementing with potassium, as the modified teaching, to include the specifically claimed amounts of potassium, because WHFpotassium illustrates that the art finds encompassing ranges to be suitable for similar intended uses, including methods of making supplementing with potassium; and further provides there are benefits in the consumption of encompassing amounts.

Amount of DHA
The modified teaching, in Manning, provides DHA (docosahexaenoic acid) (0016) used in amounts of about 0.01 to 1.25 wt%, which encompasses the claim of the DHA comprises about 0.1% to 1% (w/w) of the composition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793